Case: 5:14-cr-00195-DCN Doc #: 70 Filed: 09/08/20 1 of 3. PagelD #: 407

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 5:14-CR-00195
)
Plaintiff, ) JUDGE DONALD C. NUGENT
v. )
)
SHELDON W. HILL, ) MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter is before the Court on Defendant’s Motion for Sentence Reduction Pursuant to
the First Step Act and 18 U.S.C. § 3582(c)(1)(A) (ECF #64). The United States Attorney opposes
the request. (ECF #68). Under the terms of the First Step Act, 18 U.S.C. § 3582(c)(1)(A), inmates
may now file a request with the court to modify an imposed term of imprisonment for
“extraordinary and compelling reasons.” Prior to taking such action, however, an inmate is
required to request that the Director of the Bureau of Prisons (“BOP”) file a motion on his behalf,
and to “fully exhaust[] all administrative rights to appeal a failure of the BOP to bring a motion.”
Administrative rights are exhausted when the warden refuses to recommend that the BOP file a
compassionate release motion with the court, and the prisoner appeals the denial using the BOP’s
Administrative Remedy program. Program Statement 1330.18; 28 C.F.R. 542(B), or if there has
been a “lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility.”

The Sixth Circuit has read this to mean that “[p]risoners who seek compassionate release
have the option to take their claim to federal court within 30 days, no matter the appeals available

to them.” United States v. Alam, 2020 U.S. App. LEXIS 17321, *7 (6" Cir. June 2, 2020).
Case: 5:14-cr-00195-DCN Doc #: 70 Filed: 09/08/20 2 of 3. PagelD #: 408

Although he may not have fully exhausted his administrative appeal rights, thirty days has passed
since the Defendant filed his request with the Warden. Following the interpretation set forth by
the Sixth Circuit in Alam, the Court will presume the exhaustion requirement has been met and
address the motion on its merits.

Even if the Defendant has exhausted his administrative rights, however, he has not
provided evidence to show that he is experiencing sufficiently “extraordinary and compelling
reasons,” as defined by the U.S. Sentencing Commission, to justify Compassionate Release. 18
U.S.C. §3582(c)(1)(A)(D. The Court recognizes that the COVID-19 pandemic is an extraordinary
event that affects everyone in our society. The Court is also sympathetic to the increased risk of
exposure and illness that prisoners. However, the Defendant has not demonstrated that his
individual circumstances place him at a substantially higher risk compared to other similarly
situated people.

The Bureau of Prisons has been taking affirmative actions to reduce the risk of spread and
to treat any affected individuals. Although he has some relatively common health issues, including
diabetes, sleep apnea, morbid obesity, hypertension, and an enlarged prostate, these conditions are
treatable and can be controlled. Further, he is not of an age that creates an unusual vulnerability to
the virus. In short, nothing in Defendant’s case presents an extraordinary and compelling reason
for reduction of his sentence when considering the great number of people both in and out of prison
who are facing these same challenges. |

Further, Defendant has not demonstrated that he is no longer a danger to the community as
would be required under U.S.S.G. § 1B1.13(2). Defendant plead guilty to a charge of bank robbery
after robbing a Huntington Bank in Canton, Ohio on April 11, 2014. He has an extensive criminal

history, including theft, disorderly conduct, wildlife violation, burglary and robbery. During the
Case: 5:14-cr-00195-DCN Doc #: 70 Filed: 09/08/20 3 of 3. PagelD #: 409

course of a robbery he committed at age 38, he punched a police offer who attempted to apprehend
him for the theft. At age 44 and 45, he was convicted of petty theft and at age 46, Defendant robbed
a bank while under the influence of crack cocaine, which resulted in the instant case. Defendant
has offered no evidence that would reassure the Court he is no longer a danger to the community
given his crime history.

The Court finds that Defendant has not provided the Court with sufficient evidence that
would support a finding of extraordinary and compelling reasons for early release. For these

reasons, the Defendant’s Motion for Reduction of Sentence is DENIED. (ECF #64).

IT IS SO ORDERED. |

| / i/| a

| Ny /\ / fh i tA sg fi
MN ty wii AY | ate |
DONALD C NUGENT
Senior United States Disti fict Judge

 

;
fog |

fi f \ 4 by : hy 7» 5 ;
pate: AY) T/nwk \ & 1020

7} -
j
l

 
